Citation Nr: 0419002	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he served on active duty 
from June 1973 to April 1981, when he retired.  That record 
also shows that the veteran had over 12 years of prior active 
service, and over 4 years of prior inactive service.  
Verification is of record reflecting service in the Republic 
of Vietnam (RVN) from January 1967 to May 1969, and again 
from December 1969 to July 1971.  The veteran is in receipt 
of the Bronze Star Medal, the Vietnam Service and Campaign 
Medals, and the Army Commendation Medal with a second Oak 
Leaf Cluster, among other awards and decorations for his 
service.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision (RD) of the RO.  The 
case was remanded in April 2003 so that a hearing before the 
Board could be accomplished.  A videoconference hearing was 
held before the undersigned sitting in Washington, D.C., in 
January 2004, with the veteran at the RO.  The veteran waived 
his right to an in person hearing at that time.  


FINDINGS OF FACT

1.  There is no disputed issue of fact in the instant appeal, 
the contested issue turns on a question of law; the record is 
complete, and it is not possible that additional development 
would result in a different outcome.  

2.  The record must show medical evidence that an avoidance 
of strenuous occupational and recreational activities, due to 
diabetes, is shown, for an increased evaluation to be 
warranted.  

3.  The veteran requires a large insulin dosage, restricted 
diet, and prescribed exercise regimen; a requirement that he 
avoid strenuous occupational and recreational activities, due 
to diabetes, is not shown.


CONCLUSION OF LAW

The criteria have not been met for an initial or staged 
rating higher than 20 percent for the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended, in May 2001, that service connection 
should be established for diabetes mellitus under VA's 
presumptive provisions establishing service connection for 
diabetes mellitus in certain veterans with RVN service and 
presumed exposure to herbicides.  The RO first sent the 
veteran a VCAA notice letter in May 2001.  

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, integrated VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 U.S.C.A. §§ 7104(c)(VA General Counsel 
precedent opinions binding on Board).  


Duty to Notify

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  

VA has defined a substantially complete application as one 
that contains the claimant's name, relationship to the 
veteran (if applicable), sufficient service information for 
VA to verify the claimed service (if applicable), the benefit 
claimed, and any medical condition(s) on which it is based, 
the claimant's signature, and in pension cases, a statement 
of income.  38 C.F.R. § 3.159(a)(3).  The veteran has 
provided the required elements and signature on the May 2001 
VA Form 21-4138.  Thus, VA's section 3 duty to notify under 
the VCAA attaches.  38 U.S.C.A. § 5103(a); VAOPGCPREC 7-2003, 
supra.  

In this case, the VCAA content complying notice was provided 
prior to the initial RD at issue.  The May 2001 letter 
advised the veteran what was required in order for his claim 
to be successful, what he was responsible for providing, what 
VA would obtain, and that he should send all evidence to VA 
as soon as possible.  The veteran was also provided with the 
proper subsequent VA process.  

In the alternative, he was ultimately provided all elements 
of a content complying VCAA notice in the course of his 
appeal.  This is because the rating decision, statement of 
the case (SOC), and their respective notices informed the 
veteran of:  (1) the information and evidence necessary to 
establish entitlement; (2) which portion of this evidence VA 
would get; (3) what portion he needed to obtain; and (4) that 
he should provide anything he had with respect to the instant 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument, and to respond to VA 
notices.  Further, the SOC provided notice of the law and 
governing regulations as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, the veteran has been specifically 
informed of the cumulative evidence already obtained by VA or 
provided to VA, and the need to submit anything of relevance 
to the instant claim.  The notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board.  Thus, no further action on the question 
of the timing of the VCAA notice is necessary or warranted at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board further determines, in the alternative, that any 
perceived defect with respect to the VCAA notice requirement 
(either timing or content defects) in this case was harmless 
error for the reasons specified below.  See 38 C.F.R. 
§ 20.1102.  

First, even where no VCAA notice is provided at all, the test 
for determining whether such lack of compliance is 
prejudicial turns on whether it would require the Board to 
resort to mere speculation to ascertain that, once provided 
the notice, the claimant definitely could not provide or lead 
VA to obtain the information or evidence necessary to 
substantiate his claim.  This is a query that arises when, 
and only when, there is a disputed question of fact to 
resolve in a pending matter.  It does not apply to 
situations, such as here, where there are no facts in 
dispute, but rather, the claimant is merely disagreeing with 
the way VA has weighed or evaluated the evidence.  Valiao v. 
Principi, 17 Vet. App. 229, 232 (1993) (where facts averred 
cannot conceivably result in any disposition other than 
affirmance of BVA decision, a remand for development that 
could not possibly change outcome is improper); compare to 
Daniels v. Brown, 9 Vet. App. 348, 353 (1996)(in cases with a 
disputed question of fact, where possible that additional 
medical opinions, evidence, or treatises, may be sought or 
obtained, prejudicial error determination premature).    

That is, not only must it be possible or conceivable that 
additional evidence may be sought or obtained, but there 
first must be a disputed issue of fact alive in a specific 
matter before the Board, before any VCAA defect may be 
considered prejudicial to a claimant.  

In this case, there is no disputed issue of fact.  The 
veteran has been repeatedly informed that he must show a 
"regulation of his activities" in order for a higher 
diabetes rating to be available to him under the Schedule, 
infra.  The veteran does not contend that any additional 
evidence exists which could show this, but rather, that the 
impact that his current diabetes disability has on his 
lifestyle, including the fact that he has been prescribed 
diet and exercise therapy repeatedly, constitutes a 
"regulation of his activities" under Diagnostic Code 7913.  
As explained more fully below, this is a legal argument.  The 
facts of the instant case are not in dispute.  The veteran 
has conceded that his examiner expressly stated that the 
regulation of his activities, due to diabetes, is not 
necessary at this time, and that the lay statements that the 
undersigned suggested that he submit during his January 2004 
hearing, to provide some evidence of this missing element in 
his claim, see Costantino v. West, 12 Vet. App. 517 (1999) 
(VA hearing officer has a regulatory duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest the submission of evidence which the 
claimant may have overlooked and which may be to his 
advantage), would not provide the missing facts, as they 
would merely be duplicative of the veteran's testimony at his 
hearing, which did not provide the required showing.  
(February 2004 letter).  He has repeatedly conceded, at his 
hearing, and in the February 2004 communication, that 
evidence making this factual showing simply does not exist.  
In essence, then, he is disagreeing with the way VA has 
evaluated or weighed the facts in evidence.  

Thus, because the record is complete, and because it is not 
possible, at this time, to obtain any additional evidence on 
the question of the regulation of activities caused by the 
veteran's diabetes, Daniels, supra, does not apply, and any 
later determined lack of VCAA compliant notice is therefore 
nonprejudicial to the veteran, under the facts and 
circumstances of the instant case.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial error to the claimant.  No useful purpose 
would be served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  

Specifically, the service medical records and VA medical 
reports have been associated with the claims folder.  The 
veteran was also afforded a hearing before the undersigned 
Veteran's Law Judge, sitting in Washington, D.C. via video-
conferencing techniques at the RO, where he was questioned 
extensively about the possibility of additional evidence 
becoming available.  The record was held open, that evidence 
was obtained, and the appropriate waivers were executed.  

The veteran has not identified any other pertinent evidence 
not already of record.  In fact, as noted above, he expressly 
stated that there was no possibility of any other evidence 
bearing on the missing element in his current claim being 
obtained.  As there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


II.  Diabetes

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Schedule), which is based, 
as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances. See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where, as here, the veteran has appealed the initial ratings 
assigned just after establishing his entitlement to service 
connection for the specific conditions at issue, VA must 
consider his claims in this context.  This involves 
determining the propriety of the initial ratings, which 
includes considering whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his current appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria for rating the particular condition at issue, 
diabetes mellitus, are contained in 38 C.F.R. § 4.119, DC 
7913.  VA revised these criteria effective June 6, 1996.  
While this change does not impact the veteran's May 2001 
claim, the Federal Register materials explaining it does 
confirm VA's definition of the term "regulation of 
activities," as used by VA in DC 7913.  61 Fed. Reg. 20,440, 
20,446 (May 7, 1996).

Under DC 7913, a "regulation of activities," for purposes 
of evaluating diabetes disabilities, means an avoidance of 
strenuous occupational and recreational activities.  61 Fed. 
Reg. at  20,443.  See 38 C.F.R. § 4.119, DC 7913.  

Under the Schedule, Diabetes Mellitus is rated as 100 percent 
disabling when it is of the severity that requires:  (1) more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), with (2) episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year, or weekly visits to a 
diabetic care provider, plus (3) either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  

A disability that requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider; plus complications that would not be compensable if 
separately evaluated, is rated as 60 percent disabling. 

A disability that requires insulin, a restricted diet, and 
regulation of activities only, is evaluated as 40 percent 
disabling. 

A diabetes disability of the severity that requires only 
insulin and a restricted diet, or oral hypoglycemic agents 
and a restricted diet, is commensurate with a 20 percent 
evaluation.  When diabetes only requires the management of 
the diet, a 10 percent evaluation is assigned.  A note 
further provides that compensable complications of diabetes 
are to be separately rated unless they are part of the 
criteria used to support a 100 percent evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

A review of the record does not show that the veteran has 
either compensable or noncompensable complications, due to 
diabetes.  In particular, his last eye examination, in April 
2002, revealed that there was no diabetic retinopathy.  He is 
being followed by the diabetes clinic at a VA facility, and 
receives on-going care from another VA clinic.  

There is no evidence that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities, in any way, and the veteran does not contend that 
this is the case.  Because this is the required factual 
showing for a 40 percent evaluation, the facts are not in 
dispute in the instant case.  Instead, the veteran appears to 
be arguing that his diabetes disability makes him less 
active, more tired, or less capable of the endurance required 
to function as he used to, without stopping to rest, for 
example, upon undertaking yard work.  

However, even without considering the veteran's other 
impairments, this is not the proper standard under DC 7913.  
That is, the veteran must have been told that he was to avoid 
such strenuous occupational and recreational activities, due 
to diabetes, something which has never been done in this 
case.  In fact, the veteran's health care providers have 
repeatedly urged him to exercise as much as possible, as 
weight reduction and exercise were important factors in 
managing his poorly controlled diabetes disability (March 12, 
2001, unsatisfactory glycemic control, education on benefits 
of weight loss; April 10, 2002, August 21, 2002 progress 
notes showing "continue exercises, walking counseled, must 
lose weight.") 

The veteran testified that he calls in his blood sugar 
readings every two weeks, that he was hospitalized in 
December 2001 (but for heart problems, not diabetes) that he 
can only walk for 5 minutes of the treadmill at 2 miles per 
hour, that he sometimes gets shaky and starts to sweat when 
he has what he assesses as low blood sugar after exercising, 
and that he is followed for his diabetes every four months at 
a VA facility.  The Board has reviewed the veteran's hearing 
testimony, and finds it credible; however, it does not speak 
to the instant matter that must be addressed in this case.  
That is, whether the veteran's activities are regulated, as 
defined by DC 7913.  In this case, they are not.  The veteran 
also testified that although he reported these exercise 
related difficulties to his diabetes doctor, that his doctor 
specifically replied that the veteran should continue to try 
to exercise, as much as he could.  (page 12 Hearing 
Transcript.)  Thus, although he attributes some reasons why 
he does not exercise as he has been prescribed, he, as a lay 
person, is not able to provide a medical opinion as to the 
severity of his diabetes disability, including whether he is 
or is not capable of, or must avoid, strenuous occupational 
and recreational exercise activities, due to diabetes.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  His doctor has 
made clear that this is not the case in the January 2004 
note, where he found that the veteran was noncompliant with 
his diet, counseled him on the long term side effects of high 
blood sugars, such as kidney failure, loss of vision, etc., 
and that exercise and losing weight was again reiterated.  

This is further expanded upon in the veteran's February 2004 
letter, where the veteran specifically stated that he asked 
his doctor, at the January 2004 visit, about any regulation 
of activities due to diabetes, and reported that his doctor 
informed him that his diabetes did not cause any "regulation 
of activities," and noted that the veteran was to do 
whatever exercises he could to lose weight.  The veteran also 
noted, in that letter, that he would not be submitting lay 
statements, as they could not substantiate his claim.  

Because, the veteran's diabetes has not been more than 20 
percent disabling at any point since filing his claim, he 
cannot receive a "staged" rating because this represents his 
maximum level of disability due to this condition.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Therefore, as preponderance of the evidence is against the 
claim for an initial rating higher than 20 percent, the 
benefit of the doubt doctrine does not apply.  38 C.F.R. 
§§ 3.102, 4.3.  



ORDER

The claim for an initial rating higher than 20 percent for 
the diabetes mellitus is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



